DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/265,931. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Mar 1, 2022 has been entered.
 

Status of Claims
Claim(s) 1 and 3-20 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on March 1, 2022 has been entered. Applicant’s Remarks filed on Mar 1, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 7-8 of Applicant’s Remarks, the 112(b) rejection(s) has/have been withdrawn.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Kristine Bullock on March 7, 2021.

The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged, and where use of an ellipsis (…) describes that the rest of the claim remains unchanged: 

	4. (Currently Amended) The method according to claim 1, wherein the material of the channel wall 

	

Allowable Subject Matter
Claim(s) 1 and 3-20 is/are allowable over the prior art made of record. 
The following is an examiner’s statement of reasons for allowance. 
Light Driven Soft Actuators Based on Photoresponsive Polymer Materials, Progress in Chemistry, 2011, 23, 6, pp.1166-1173, as cited on the IDS dated Feb 1, 2019 and the examiner provided machine translation, both of which are already of record). Wang teaches a light driven micropump on a single layer and/or section of the device that deforms in response to light due to the presence of an azo group in the channel wall material. The light responsive material of Wang bends and deforms in the direction of the channel, resulting in a pumping action that creates unidirectional fluid movement. Wang does not teach wherein the channel as a whole undergoes asymmetric deformation such that the cross-sectional area of microchannel at the position of illumination will change.
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 1, where the feature that defines over the art is that the entirety of the channel wall material of the microchannel actuator is a polymer material containing an azobenzene group or an azo group, the channel wall thickness falling within the specified dimensions and “wherein, the microchannel actuator undergoes asymmetric deformation under light stimulation, which induces capillary forces to drive microfluidic movement; and wherein when the light source illuminates the micro-fluid-loaded microchannel actuator, the cross-sectional area of microchannel at the position of illumination will change, thereby driving the micro-fluid to move toward the thinner end of the microchannel actuator”. 
The apparatus of Claim 12, where the feature that defines over the art is that the entirety of the channel wall material of the microchannel actuator is a polymer material containing an azobenzene group or an azo group, the channel wall thickness falling within the specified dimensions and “wherein, the microchannel actuator undergoes asymmetric deformation under light 
The micro-channel actuator of Claim 14, where the feature that defines over the art is that the entirety of the channel wall material of the microchannel actuator is a polymer material containing an azobenzene group or an azo group, the channel wall thickness falling within the specified dimensions and “wherein, the microchannel actuator undergoes asymmetric deformation under light stimulation, which induces capillary forces to drive microfluidic movement; and wherein when the light source illuminates the micro-fluid-loaded microchannel actuator, the cross-sectional area of microchannel at the position of illumination will change, thereby driving the micro-fluid to move toward the thinner end of the microchannel actuator”. 
The micro-channel actuator of Claim 15, where the feature that defines over the art is that the entirety of the channel wall material of the microchannel actuator is a polymer material containing an azobenzene group or an azo group.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798